Order entered January 28, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00598-CR

                         MICHAEL DEIONDRE BOWEN, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                            Trial Court Cause No. 32,465CR

                                            ORDER
       We REINSTATE this appeal.
       We abated for a hearing to determine why appellant’s brief had not been filed. On
January 17, 2020, the trial court held a hearing and made certain findings. We ADOPT the trial
court’s findings that (1) appellant wishes to prosecute this appeal; (2) appellant, who is indigent,
is represented by appointed counsel Cynthia Braddy; and (3) counsel has not abandoned the
appeal and intends to have a brief filed by the end of January 2020.
       We ORDER appellant’s brief filed on or before February 3, 2020.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,
Presiding Judge, 354th Judicial District Court; to Cynthia L. Braddy; and to the Hunt County
District Attorney’s Office, Appellate Division.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE